975 So. 2d 1192 (2008)
Jeremy ELLIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3505.
District Court of Appeal of Florida, First District.
March 6, 2008.
*1193 Jeremy Ellis, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Jeremy Ellis seeks belated appeal from judgments and sentences entered in case numbers 2005CF964, 2005CF991, and 2005CF1073 in the Circuit Court in and for Leon County. A timely motion to withdraw plea pursuant to Florida Rule of Criminal Procedure 3.170(l) postponed rendition of the judgments and sentences. See Fla. R.App. P. 9.020(h). The record reflects that petitioner asked his attorney to appeal at the conclusion of the hearing on the motion to withdraw plea and that request was not honored. Ellis did have an appeal to this court in case number 1D06-0884, but that appeal concerned orders denying certain postconviction motions, including one which denied a motion to withdraw plea as successive to the rule 3.170(l) motion. The judgments and sentences and denial of the first motion to withdraw plea have not been reviewed and Ellis has not had representation of counsel for preparation of a brief on direct appeal.
The petition is therefore granted and Jeremy Ellis is afforded belated appeal from the above-described judgments and sentences. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent Ellis on appeal if he qualifies for such an appointment.
PETITION GRANTED.
WEBSTER, BENTON, and POLSTON, JJ., concur.